Case 3:20-cv-01294-RS Document 83-11 Filed 05/06/21 Page 1 of 10




         EXHIBIT 11
                                          Case 3:20-cv-01294-RS Document 83-11 Filed 05/06/21 Page 2 of 10



                                      1   Craig J. Mariam (SBN: 225280)
                                          cmariam@grsm.com
                                      2   Anthony D. Phillips (SBN: 259688)
                                          aphillips@grsm.com
                                      3   Eunice J. Liao (SBN: 330655)
                                          eliao@grsm.com
                                      4   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      5   San Francisco, CA 94111
                                          Telephone: (415) 986-5900
                                      6   Facsimile: (877) 306-0043
                                      7   Attorneys for Defendant
                                          BUYERQUEST, INC.
                                      8
                                      9                        UNITED STATES DISTRICT COURT
                                     10                     NORTHERN DISTRICT OF CALIFORNIA
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                          TRADESHIFT, INC., a Delaware           )       CASE NO. 3:20-cv-01294-RS
     San Francisco, CA 94111




                                          corporation,                           )
                                     13                                          )       Judge: Hon. Richard Seeborg
                                                              Plaintiff,         )       Magistrate Judge: Hon. Thomas
                                     14                                          )       S. Hixson
                                              vs.                                )
                                     15
                                          BUYERQUEST, INC., an Ohio corporation, )       DEFENDANT BUYERQUEST,
                                     16                                          )       INC.’S SECOND
                                                              Defendant.         )       SUPPLEMENTAL
                                     17                                          )       RESPONSE TO PLAINTIFF
                                                                                 )       TRADESHIFT, INC.’S
                                     18                                          )       INTERROGATORIES, SET
                                                                                         TWO
                                     19
                                     20
                                     21   PROPOUNDING PARTY:             Plaintiff, TRADESHIFT, INC.
                                     22   RESPONDING PARTY:              Defendant, BUYERQUEST, INC.
                                     23   SET NO.:                       TWO
                                     24
                                     25         Defendant BUYERQUEST, INC. (“Responding Party”) hereby supplements
                                     26   its responses to the Interrogatories, Set Two of Plaintiff TRADESHIFT, INC.
                                     27   (“Propounding Party”) as follows:
                                                                                 -1-
                                     28       DEFENDANT BUYERQUEST, INC.’S SECOND SUPPLEMENTAL
                                          RESPONSE TO PLAINTIFF TRADESHIFT, INC.’S INTERROGATORIES, SET
                                                                     TWO
                                          Case 3:20-cv-01294-RS Document 83-11 Filed 05/06/21 Page 3 of 10



                                      1                              GENERAL OBJECTIONS
                                      2          BuyerQuest generally objects as follows:
                                      3      1. BuyerQuest objects to any and all Interrogatories to the extent they request
                                      4   information subject to the attorney/client privilege, the attorney work product
                                      5   doctrine, and/or any other applicable privilege or privacy laws.
                                      6      2. BuyerQuest objects to any and all Interrogatories, instructions, or definitions
                                      7   to the extent they seek to impose obligations upon it beyond those required by the
                                      8   Federal Rules of Civil Procedure (“Rules”).
                                      9      3. BuyerQuest objects to the Definitions to the extent that any Definition
                                     10   imposes obligations beyond those required by the Rules.
                                     11            SUPPLEMENTAL RESPONSE TO INTERROGATORIES
Gordon Rees Scully Mansukhani, LLP




                                     12   INTERROGATORY NO. 11:
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13         IDENTIFY each COMMUNICATION between BUYERQUEST and
                                     14   SMUCKER from September 1, 2019 to January 16, 2020—including but not
                                     15   limited to verbal and written communications, including by letter, e-mail, text
                                     16   message, telephone, instant messenger, or in PERSON—during which
                                     17   BUYERQUEST (or any employee, contractor, or agent acting on behalf of
                                     18   BUYERQUEST) discussed or presented the information in BQ100227,
                                     19   BQ097216, or otherwise discussed a plan, proposal, or ability for BUYERQUEST
                                     20   to provide products or services for Indirect and/or Direct POs, Accounts Payable,
                                     21   and/or Supplier Management, including to IDENTIFY the date of each such
                                     22   COMMUNICATION, the PERSONS who took part in each such
                                     23   COMMUNICATION, the means of each such COMMUNICATION, and the
                                     24   substance of what BUYERQUEST communicated to SMUCKER during that
                                     25   COMMUNICATION (including whether BQ100227, BQ097216, or some similar
                                     26   information was presented).
                                     27
                                                                                   -2-
                                     28       DEFENDANT BUYERQUEST, INC.’S SECOND SUPPLEMENTAL
                                          RESPONSE TO PLAINTIFF TRADESHIFT, INC.’S INTERROGATORIES, SET
                                                                     TWO
                                          Case 3:20-cv-01294-RS Document 83-11 Filed 05/06/21 Page 4 of 10



                                      1   RESPONSE TO INTERROGATORY NO. 11:
                                      2         BuyerQuest objects to this Interrogatory as vague, ambiguous, and because
                                      3   it contains multiple discrete subparts. BuyerQuest further objects on the grounds
                                      4   that the Interrogatory seeks privileged and confidential information. BuyerQuest
                                      5   further objects to the Interrogatory because it is overbroad, unduly burdensome,
                                      6   seeks information not relevant to any claim or defense, and not proportional to the
                                      7   needs of the case. BuyerQuest further objects because this Interrogatory is
                                      8   duplicative of previous Interrogatories served by Tradeshift and to which
                                      9   BuyerQuest has served objections and responses. BuyerQuest further objects
                                     10   because the request calls for the preparation of a compilation, abstract, or summary
                                     11   that does not exist and the burden to prepare it is substantially the same for
Gordon Rees Scully Mansukhani, LLP




                                     12   Tradeshift as BuyerQuest.
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 11:
                                     14         Subject to and without waiving the foregoing objections, BuyerQuest
                                     15   supplements its Response to Interrogatory No. 11 as follows:
                                     16         (a) The document produced by BuyerQuest in this action bearing the
                                     17   beginning Bates Number BQ097216 was visually presented as slides to accompany
                                     18   an oral presentation by BuyerQuest given at a meeting between BuyerQuest and
                                     19   Smucker that took place on January 7, 2020. The presentation was jointly given by
                                     20   BuyerQuest employees Luke Batman; Jack Mulloy; Kyle Muskoff; Salman
                                     21   Siddiqui; and, Dan Utyuzh. The presentation was attended by the following
                                     22   employees of Smucker: Jason Barr; Kevin Hare; Brian Hiles; Mike Serle; Russ
                                     23   Wilson.
                                     24         (b) The document produced by BuyerQuest in this action bearing the
                                     25   beginning Bates Number BQ100227 was created for Smucker’s use. BuyerQuest
                                     26   has no personal knowledge if Smucker presented the slides.
                                     27         Pursuant to Federal Rule 33(d), BuyerQuest also refers to documents
                                                                                    -3-
                                     28       DEFENDANT BUYERQUEST, INC.’S SECOND SUPPLEMENTAL
                                          RESPONSE TO PLAINTIFF TRADESHIFT, INC.’S INTERROGATORIES, SET
                                                                     TWO
                                          Case 3:20-cv-01294-RS Document 83-11 Filed 05/06/21 Page 5 of 10



                                      1   previously produced in this action in response to this Interrogatory. Specifically,
                                      2   documents bearing Bates numbers BQ097339; BQ112408; BQ113472; BQ113477;
                                      3   BQ113507; BQ113545; BQ113738; BQ113776; BQ113795-97; BQ113802;
                                      4   BQ116441; BQ119719-22.
                                      5         Discovery is ongoing. BuyerQuest reserves the right to supplement the
                                      6   Response to this Interrogatory under Federal Rule 26(e) and upon completion of
                                      7   discovery and as additional non-privileged and responsive information is acquired
                                      8   or ascertained.
                                      9   SECOND SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 11:
                                     10         Subject to and without waiving the foregoing objections, BuyerQuest
                                     11   supplements its Response to Interrogatory No. 11 as follows and based on
Gordon Rees Scully Mansukhani, LLP




                                     12   information available to it and ascertained through document review; discussions
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   with knowledgeable individuals; and, analysis of document metadata:
                                     14         (a) The document bearing the beginning Bates number BQ097216 was not
                                     15   communicated to SMUCKER by any means other than the presentation that took
                                     16   place on January 7, 2020. BQ097216 was not emailed to SMUCKER; shared
                                     17   online with SMUCKER; and, was not sent to SMUCKER from Mr. Mulloy’s
                                     18   personal gmail account.
                                     19         (b) The document bearing the beginning Bates number BQ100227 was not
                                     20   sent to SMUCKER by BUYERQUEST. BQ100227 was not emailed to
                                     21   SMUCKER by BUYERQUEST; was not shared online with SMUCKER; and, was
                                     22   not sent to SMUCKER from Mr. Mulloy’s personal gmail account.
                                     23         Discovery is ongoing. BuyerQuest reserves the right to further supplement
                                     24   its Response to this Interrogatory under Federal Rule 26(e) if additional non-
                                     25   privileged and responsive information is acquired or ascertained.
                                     26   INTERROGATORY NO. 14:
                                     27         DESCRIBE the nature and purpose of the document BUYERQUEST
                                                                                   -4-
                                     28       DEFENDANT BUYERQUEST, INC.’S SECOND SUPPLEMENTAL
                                          RESPONSE TO PLAINTIFF TRADESHIFT, INC.’S INTERROGATORIES, SET
                                                                     TWO
                                          Case 3:20-cv-01294-RS Document 83-11 Filed 05/06/21 Page 6 of 10



                                      1   produced at BQ100227, including by IDENTIFYING the author of the document,
                                      2   any PERSONS who revised the document, the intended purpose of and expected
                                      3   audience for the document, any instances in which the document or a similar
                                      4   variation/version of the document was presented to or sent to PERSONS other than
                                      5   the author (including PERSONS outside of BUYERQUEST), and the PERSONS
                                      6   other than the author to whom the document was presented or sent.
                                      7   RESPONSE TO INTERROGATORY NO. 14:
                                      8         BuyerQuest objects to this Interrogatory as vague, ambiguous, because it
                                      9   contains multiple discrete subparts, and because the document referenced was not
                                     10   served with the Interrogatory. BuyerQuest further objects on the grounds that the
                                     11   Interrogatory seeks information protected by the attorney-client privilege, attorney
Gordon Rees Scully Mansukhani, LLP




                                     12   work product doctrine, and/or any other applicable privilege or privacy law.
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   BuyerQuest further objects to the Interrogatory because it is overbroad, unduly
                                     14   burdensome, seeks information not relevant to any claim or defense, and not
                                     15   proportional to the needs of the case. BuyerQuest further objects because the
                                     16   request calls for the preparation of a compilation, abstract, or summary that does
                                     17   not exist and because the burden to do so is substantially the same for Tradeshift as
                                     18   BuyerQuest. BuyerQuest further objects to the extent the information sought can
                                     19   be ascertained from the document itself.
                                     20         Subject to and without waiving the foregoing objections, counsel for
                                     21   BuyerQuest will confer with counsel for Tradeshift and respond to a refined
                                     22   version of this Interrogatory.
                                     23   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 14:
                                     24         Subject to and without waiving the foregoing objections, BuyerQuest
                                     25   supplements its Response to Interrogatory No. 14 as follows:
                                     26         The document produced by BuyerQuest in this action bearing the beginning
                                     27   Bates Number BQ100227 is a slide deck prepared by BuyerQuest for Smucker’s
                                                                                     -5-
                                     28       DEFENDANT BUYERQUEST, INC.’S SECOND SUPPLEMENTAL
                                          RESPONSE TO PLAINTIFF TRADESHIFT, INC.’S INTERROGATORIES, SET
                                                                     TWO
                                          Case 3:20-cv-01294-RS Document 83-11 Filed 05/06/21 Page 7 of 10



                                      1   use. The document was prepared by BuyerQuest employees Jack Mulloy; Kyle
                                      2   Muskoff; Salman Siddiqui; Karen Bare; and Dan Utyuzh. BuyerQuest has no
                                      3   personal knowledge if Smucker presented the slides.
                                      4         Pursuant to Federal Rule 33(d), BuyerQuest also refers to documents
                                      5   previously produced in this action in response to this Interrogatory. Specifically,
                                      6   documents bearing Bates numbers BQ097339; BQ112408; BQ113472; BQ113477;
                                      7   BQ113507; BQ113545; BQ113738; BQ113776; BQ113795-97; BQ113802;
                                      8   BQ116441; BQ119719-22.
                                      9   SECOND SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 14:
                                     10         Subject to and without waiving the foregoing objections, BuyerQuest
                                     11   supplements its Response to Interrogatory No. 14 as follows and based on
Gordon Rees Scully Mansukhani, LLP




                                     12   information available to it and ascertained through document review; discussions
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   with knowledgeable individuals; and, analysis of document metadata:
                                     14         The document bearing the beginning Bates number BQ100227 was not sent
                                     15   to SMUCKER by BUYERQUEST. BQ100227 was not emailed to SMUCKER by
                                     16   BUYERQUEST; was not shared online with SMUCKER; and, was not sent to
                                     17   SMUCKER from Mr. Mulloy’s personal gmail account.
                                     18         Discovery is ongoing. BuyerQuest reserves the right to further supplement
                                     19   its Response to this Interrogatory under Federal Rule 26(e) if additional non-
                                     20   privileged and responsive information is acquired or ascertained.
                                     21
                                          Dated: May 5, 2021                     GORDON REES SCULLY
                                     22                                          MANSUKHANI, LLP
                                     23
                                     24                                          By:
                                                                                         Craig J. Mariam
                                     25                                                  Anthony D. Phillips
                                     26                                                  Eunice J. Liao
                                                                                         Attorneys for Defendant BuyerQuest,
                                     27                                                  Inc.
                                                                                   -6-
                                     28       DEFENDANT BUYERQUEST, INC.’S SECOND SUPPLEMENTAL
                                          RESPONSE TO PLAINTIFF TRADESHIFT, INC.’S INTERROGATORIES, SET
                                                                     TWO
DocuSign Envelope ID: 803232E0-5795-4C2C-A6F6-B66E98E8B78A
                                              Case 3:20-cv-01294-RS Document 83-11 Filed 05/06/21 Page 8 of 10



                                          1                                    VERIFICATION
                                          2    STATE OF OHIO                     )
                                                                                 )
                                          3    COUNTY OF CUYAHOGA                )
                                          4
                                          5
                                                    I, Luke Batman, declare:
                                          6
                                                    I am the Director of Corporate Functions of BUYERQUEST, INC., a
                                          7
                                              corporation organized and existing under the laws of Ohio, which is the Defendant
                                          8
                                              in the above-entitled action, and I have been authorized to make this verification
                                          9
                                              on its behalf.
                                         10
                                                    I have read the foregoing DEFENDANT BUYERQUEST, INC.’S
                                         11
    Gordon Rees Scully Mansukhani, LLP




                                              SECOND SUPPLEMENTAL RESPONSE TO PLAINTIFF TRADESHIFT,
                                         12
       275 Battery Street, Suite 2000




                                              INC.’S INTERROGATORIES, SET TWO on file herein and know the contents
         San Francisco, CA 94111




                                         13
                                              thereof. To the extent I have personal knowledge of the matters set forth therein,
                                         14
                                              the same are true and correct. Insofar as said matters are a composite of the
                                         15
                                              information of many individuals, I do not have personal knowledge concerning all
                                         16
                                              of the information contained in said Second Supplemental Response, but I am
                                         17
                                              informed and believe that the information set forth therein for which I lack
                                         18
                                              personal knowledge is true and correct.
                                         19
                                                    I declare under penalty of perjury under the laws of the United States and the
                                         20
                                              State of Ohio that the foregoing is true and correct.
                                         21
                                                    Executed at Perrysburg, OH on May 5, 2021.
                                         22
                                         23
                                                                                                      _______________________
                                         24
                                         25                                                           Luke Batman

                                         26                                                     Director of Corporate Functions
                                         27
                                         28                                             -9-
                                                    DEFENDANT BUYERQUEST, INC.’S RESPONSE TO PLAINTIFF
                                                        TRADESHIFT, INC.’S INTERROGATORIES, SET TWO
                                          Case 3:20-cv-01294-RS Document 83-11 Filed 05/06/21 Page 9 of 10



                                      1                                   PROOF OF SERVICE
                                      2         I am a resident of the State of California, over the age of eighteen years, and
                                      3   not a party to the within action. One of my business addresses is: Gordon & Rees
                                      4   LLP, 633 W. 5th Street, 52nd Floor, Los Angeles, California 90071. On May 6,
                                      5   2021, I served the within documents:
                                      6
                                          DEFENDANT BUYERQUEST, INC.’S SECOND SUPPLEMENTAL
                                      7   RESPONSE TO PLAINTIFF TRADESHIFT, INC.’S INTERROGATORIES,
                                          SET TWO
                                      8
                                      9
                                              BY ELECTRONIC SERVICE. By sending electronically a true and correct copy
                                     10        thereof to all counsel of record. Via E-Mail: by transmitting via electronic mail the
                                               document(s) listed above to the email address(es) set forth below. During the
                                     11
Gordon Rees Scully Mansukhani, LLP




                                               Coronavirus (Covid-19) pandemic, this office will be working remotely, not able to
                                     12        send physical mail as usual, and is therefore using only electronic mail.
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13
                                     14
                                     15
                                           Amy Kathleen VanZant                                Attorneys for Plaintiff
                                     16    Jason Yu
                                     17    Tammy Su
                                           Orrick, Herrington & Sutcliffe LLP
                                     18    1000 Marsh Road
                                     19    Menlo Park, CA 94025
                                           650-614-7400
                                     20
                                           Fax: 650-614-7401
                                     21    Email: avanzant@orrick.com
                                                  jasonyu@orrick.com
                                     22
                                                  tsu@orrick.com
                                     23
                                     24
                                                I am readily familiar with the firm’s practice of collection and processing
                                     25
                                          correspondence for mailing. Under that practice it would be deposited with the
                                     26
                                          U.S. Postal Service on that same day with postage thereon fully prepaid in the
                                     27
                                                                                       -8-
                                     28       DEFENDANT BUYERQUEST, INC.’S SECOND SUPPLEMENTAL
                                          RESPONSE TO PLAINTIFF TRADESHIFT, INC.’S INTERROGATORIES, SET
                                                                     TWO
                                            Case 3:20-cv-01294-RS Document 83-11 Filed 05/06/21 Page 10 of 10



                                        1   ordinary course of business. I am aware that on motion of the party served, service
                                        2   is presumed invalid if postal cancellation date or postage meter date is more than
                                        3   one day after the date of deposit for mailing in affidavit
                                        4         I declare under penalty of perjury under the laws of the State of California
                                        5   that the above is true and correct.
                                        6         Executed on May 6, 2021.
                                        7                                                   ____________________
                                        8
                                        9
                                       10
                                       11
  Gordon Rees Scully Mansukhani, LLP




                                       12
     275 Battery Street, Suite 2000
       San Francisco, CA 94111




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                                                                      -9-
                                       28       DEFENDANT BUYERQUEST, INC.’S SECOND SUPPLEMENTAL
1220641/58195152v.1
                                            RESPONSE TO PLAINTIFF TRADESHIFT, INC.’S INTERROGATORIES, SET
                                                                       TWO
